Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gerald Lynn Campbell, a federal prisoner, appeals the magistrate judge’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Campbell v. Deboo, No. 1:11-cv-00003-JES, 2011 WL 1694454 (N.D.W.Va. May 4, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 The parties consented to the magistrate judge’s jurisdiction under 28 U.S.C. § 636(c) (2006).